DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings Fig. 1, Fig. 2, Fig. 5, Fig. 6, Fig. 7 are objected to because the Examiner may require and is requiring descriptive text labels, “1. In bracket 1, insert the reason for the objection, for example the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels” [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schwindt US 9428188 B2.
As to claim 19 and included similar claims 1 and 12, Schwindt discloses a vehicle configured to tow a trailer within a lane of a roadway, the lane having one or more lane markers [Fig. 4]; 
the vehicle [Schwindt: #122] comprising: 
a body [Schwindt: #122]; 
a propulsion system configured to generate movement of the body [Schwindt: C2L59-C3L8 e.g., the vehicle drives so it inherently has a propulsion system]; 
one or more sensors [Schwindt: #106] onboard the vehicle and configured to at least facilitate obtaining sensor data [Schwindt: C3L:20-27, C3L44-52]; and 
a processor [Schwindt: #106] onboard the vehicle and configured to at least facilitate [Schwindt: C3L28-43]: 
calculating a time to lane crossing (T-TTLC) value for the trailer [Schwindt: S8, C4L27-46], using the sensor data from the one or more sensors onboard the vehicle [Schwindt: C1L25-30]; and 
controlling operation of the vehicle, the trailer, or both based on the calculated T-TTLC value [Schwindt: C2L59-C3L8, C2L7-20].
As to claim 2, Schwindt discloses the step of obtaining the sensor data comprises obtaining camera data from one or more cameras onboard the vehicle [Schwindt: C1L65-C2L6]; and 
the step of calculating the T-TTLC value comprises calculating, via the processor, the T-TTLC value using the camera data [Schwindt: C1L25-30].
As to claim 7, Schwindt discloses calculating, via the processor, a time to lane crossing (TTLC) value for the vehicle, using the sensor data from the one or more sensors onboard the vehicle [Schwindt: Fig. 3 S6, C4L50-58]; 
wherein the step of controlling operation of the vehicle, the trailer, or both comprises controlling operation of the vehicle, the trailer, or both, via instructions provided by the processor, based on both the calculated T-TTLC value and the calculated TTLC value [Schwindt: C2L59-C3L8].
As to claim 8, Schwindt discloses wherein the step of controlling operation of the vehicle, the trailer, or both comprises controlling operation of both the vehicle and the trailer, via instructions provided by the processor, based on both the calculated T-TTLC value and the calculated TTLC value [Schwindt: C2L7-20 controlling the vehicle controls the trailer as they are attached].
As to claim 9, Schwindt discloses wherein the step of controlling operation of the vehicle, the trailer, or both, comprises providing a notification to a user that the vehicle, the trailer, or both are expected to cross one or more lane markers under current trajectories [Schwindt: S9, S10, C4L28-46].
As to claim 10, Schwindt discloses wherein the step of controlling operation of the vehicle, the trailer, or both, comprises providing one or more control actions, via instructions provided by the processor, to keep the vehicle, the trailer, or both within a lane of travel, based on the T- TTLC value [Schwindt: C2L59-C3L8].
As to claim 16, Schwindt discloses wherein the processor is further configured to at least facilitate: calculating a time to lane crossing (TTLC) value for the vehicle, using the sensor data from the one or more sensors onboard the vehicle [Schwindt: Fig. 3 S6, C4L50-58]; and 
controlling operation of the vehicle, the trailer, or both, based on both the calculated T- TTLC value and the calculated TTLC value [Schwindt: C2L59-C3L8].
As to claim 17, Schwindt discloses wherein the processor is further configured to at least facilitate controlling operation of both the vehicle and the trailer based on both the calculated T-TTLC value and the calculated TTLC value [Schwindt: C2L7-20 controlling the vehicle controls the trailer as they are attached].
As to claim 18, Schwindt discloses wherein the processor is configured to at least facilitate providing corrective steering, corrective braking, or both, to keep the vehicle, the trailer, or both within a lane of travel, based on the T-TTLC value [Schwindt: C2L7-20].
As to claim 11, Schwindt discloses wherein the step of controlling operation of the vehicle, the trailer, or both, comprises providing corrective steering, corrective braking, or both, via instructions provided by the processor, based on the T-TTLC value [Schwindt: C2L7-20].
As to claim 13, Schwindt discloses wherein: the one or more sensors comprise one or more cameras configured to generate camera data [Schwindt: C1L65-C2L6]; and the processor is further configured to at least facilitate calculating the T-TTLC value using the camera data [Schwindt: C1L25-30].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt in view of Gupta US 2016/0325682 A1 in view of Benedikt DE 102018004108 A1 .
As to claim 3 and similar claim 14, Schwindt is equipped with an HMI #108 that has a display, but does not disclose proving an image of the vehicle on the display.  However, Gupta suggests with a display in the reconstructing, via the processor, lane markings [Gupta: claim 19]; 
transforming the reconstructed lane markings, using additional sensor data, to a perspective of [Gupta: claim 19 disclosed is perspective of vehicle]; and 
localizing the [Gupta: claim 19].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the HMI of Schwindt to incorporate the displaying and associated processing of Gupta as it merely involves using a known device in a known way with predictable results for the benefit of providing the sure with pictorial information on vehicle status.
Schwindt in view of Gupta does not explicitly disclose the use with a trailer, but Benedikt discloses a birds-eye type display with a trailer [Benedikt: Abstract and claims portion]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle of Schwindt in view of Gupta to be a vehicle combination including a trailer as disclosed in Benedikt as it merely uses a known device in a known way with predictable results for the benefit of providing information of the whole vehicle combination; Gupta suggest use of a trailer in [0037]. 
As to claim 4, Schwindt in view of Gupta in view of Benedikt discloses localizing the trailer within the transformed lane markers using historical camera lane marking information, articulated vehicle dynamics, hitch angle, and trailer dimensions, without needing to add additional trailer lane sensing cameras to the trailer [Benedikt: Fig. 1 (shows operating without camera 6), “As described above, the environmental sensor system includes 4 the four cameras 5 , where the trailer 2 one behind the vehicle team 3 So behind the trailer 2 hidden environment concealed. This is only a recognition and driving a nearly straight lane F possible, as in 1 is shown.” See claim 3 for motivation.].
As to claim 20, wherein: the one or more sensors comprise one or more cameras configured to generate camera data [Schwindt: C1L65-C2L6]; and 
the processor is further configured to at least facilitate calculating the T-TTLC value using the camera data, [Schwindt: C1L25-30] at least in part by: 
reconstructing lane markings for the trailer using lane markers sensed via the camera data, generated reconstructed lane markings [Gupta: claim 19]; 
transforming the reconstructed lane markings, using additional sensor data, from a perspective of the [Gupta: claim 19 disclosed is perspective of vehicle]; and 
localizing the [Gupta: claim 19].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the HMI of Schwindt to incorporate the displaying and associated processing of Gupta as it merely involves using a known device in a known way with predictable results for the benefit of providing the sure with pictorial information on vehicle status.
Schwindt in view of Gupta does not explicitly disclose the use with a trailer, but Benedikt discloses a birds-eye type display with a trailer [Benedikt: Abstract and claims portion]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle of Schwindt in view of Gupta to be a vehicle combination including a trailer as disclosed in Benedikt as it merely uses a known device in a known way with predictable results for the benefit of providing information of the whole vehicle combination; Gupta suggest use of a trailer in [0037]. 

Claim 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt in view of Gupta in view of Benedikt in view of Nelsson CN 101778753A.
As to claim 5, Schwindt in view of Gupta in view of Benedikt discloses lane keep and lane assist technology, but does not explitly disclose blending the paths. Nelsson discloses blending, via the processor, blended paths of the trailer and the vehicle with a centerline of the lane of the roadway in which the vehicle and the trailer are travelling [Nelsson: 0099-0100 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display and lane assist of Schwindt in view of Gupta in view of Benedikt to incorporate the blended paths of Nelsson as it merely uses a known device in a known way with predictable results for the benefit of having one path to track after the blending process to reduce processing load on further calculations.].
As to claim 6, Schwindt in view of Gupta in view of Benedikt in view of Benedikt discloses wherein the blended paths are utilized for optimal path planning design for the both the vehicle and the trailer [Nelsson: 0099-0100 see claim 5 for motivation.].
As to claim 15, Schwindt in view of Gupta in view of Benedikt discloses lane keep and lane assist technology, but does not explitly disclose blending the paths. Nelsson discloses discloses at least facilitate controlling the vehicle by blending paths of the trailer and the vehicle with a centerline of the lane of the roadway in which the vehicle and the trailer are travelling [Nelsson: 0099-0100 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display and lane assist of Schwindt in view of Gupta in view of Benedikt to incorporate the blended paths of Nelsson as it merely uses a known device in a known way with predictable results for the benefit of having one path to track after the blending process to reduce processing load on further calculations.].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
DE 102017113469 A1 relates to a method for operating a parking assist device of a motor vehicle with an attached trailer, having a) generating a first image of an environment of the motor vehicle on which the trailer is shown by a on the motor vehicle arranged first camera unit of the parking assistance device; b) generating a second image of an environment of the trailer by a second camera unit of the parking assistance device arranged on the trailer; c) generating a combined view of the environment from the first and the second image, wherein an image area  of the first image occupied by the trailer is superimposed at least in regions with image information of the second image, so that the trailer in the combined view at least partially transparent before the imaged in the second image environment is represented by a computing unit of the parking assistance device; d) displaying the combined view with a target driving trajectory for the trailer superimposed on the view by a display unit of the parking assistance device; e) selecting a course for the desired driving trajectory by means of an actuation of an operating device of the motor vehicle; and f) starting an at least partially automated parking operation, in which the trailer is automatically held on the desired driving trajectory with the selected course in order to operate the parking assistance device and thus by the parking assistance device. to facilitate assisted parking.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665